DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as claims 1-7 and 16-20, only the claimed structure of the final inventive device bears patentable weight; intended use/functional language and/or additional structure not directed toward the inventive device is considered to the extent that it further defines the claimed structure of the final inventive device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US PG Pub. 2013/0204349), as disclosed in the IDS dated 12/02/2020, hereinafter Hansen.
Regarding claims 1-3, 5, 8, 9, 12, 13 and 15, Hansen discloses a method of preparing an endovascular medical implant device (10), and said device, illustrated in Figures 1 and 3, comprising a structural frame, elastically deformable from an original structure to a collapsed structure ([0007], Lines 1-3), comprising a plurality of elongated segments (136) composed of biodegradable metal wire; one or more connector wires (116 & 118) composed of nitinol structured to join together the plurality of elongated segments (136) to form the structural frame, and a material/coating comprising biodegradable polymer applied/deposited on the plurality of elongated segments, illustrated in Figure 3 ([0035]; [0044]; [0045], Last 3 lines; [0046]; [0047], Lines 3-5; [0052], Lines 11-12 & [0062]); and though it does not specifically disclose that the biodegradable metal constitutes about 80% or greater of the total mass of the device, the nitinol constitutes about 10% or less of the total mass of the device, and the biodegradable polymer constitutes about 10% or less of the total mass of the device; this parameter is deemed to be a mere matter or normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate weight percentages for the different materials of the device, including about 80% or greater, of the total mass of the device, of the biodegradable metal, and about 10% or less, of the total mass of the device, of each of the nitinol and the biodegradable polymer, based on patient need of appropriate degradation/support properties, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
Regarding claim 6, Hansen discloses the endovascular medical implant device of claim 1, further comprising a mechanism to apply the one or more connectors (116 & 118) to the plurality of elongated segments (136), illustrated in Figure 3 ([0052], Lines 15-18); and though it does not specifically disclose the mechanism is mechanical clamps, adhesive, sutures, mircro-laser welding and combinations thereof, this parameter is considered a product-by-process parameter.  It is important to keep in mind that that though product-by-process limitations/claims are limited by and defined by the process, determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113). Therefore, as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the device of Hansen meets all the structural limitations set forth in the claim and is capable of performing the intended function of an expandable stent, thereby meeting the claim.
Regarding claim 11, Hansen discloses the method of claim 8, wherein the employing the one or more connectors (116 & 118) to join together the plurality of elongated segments (136) to form the structural frame comprises a joining/fixing mechanism, illustrated in Figure 3 ([0052], Lines 15-18); and though it is not specifically disclosed that the joining/fixing mechanism is mechanical clamps, adhesive, sutures, mircro-laser welding and combinations thereof, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate joining/fixing mechanism to join the one or more connectors to the plurality of elongated segments, including the above mentioned mechanisms, since these are well known, art-equivalent, mechanisms to join/fix segments together.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 1 and 8 above, and further in view of Dorn et al. (US PG Pub. 2002/0183826), as disclosed in the IDS dated 12/02/2020, hereinafter Dorn.
Regarding claim 7, Hansen discloses the endovascular medical implant device of claim 1, and though it is not specifically disclosed the collapsed structure is placed in a delivery tube, delivered into a patient body, and recovered from the collapsed structure to the original form during deployment, this parameter is considered an intended use/functional limitation; and as mentioned above, in a device/apparatus claim only the claimed structure of the final device bears patentable weight.  Thus, in the instant case, the device of Hansen meets all the structural limitations set forth in the claims, and would be capable, i.e. has the physical/structural ability, of meeting the intended use of being delivered to a patient body via a delivery catheter, and recovering to its original, uncompressed form during deployment.  Additionally, the prior art of Dorn teaches that it is well known in the art to use a delivery catheter (16) to deliver a stent (32) in a collapsed/compressed configuration into a patient body, and the stent recovering its original, uncompressed form during deployment, illustrated in Figures 1f and 1g (Dorn: [0061] – [0064]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to deliver the collapsed stent structure, of Hansen, into a patient body via a delivery catheter, and have the stent recover to its original, uncompressed form during deployment, as taught by Dorn; since this is a well-known delivery method for vascular implant/stents.
Regarding claim 10, Hansen discloses the method of claim 8, further comprising collapsing the structural frame from an original form to a collapsed structure and recovering the original form of the structural frame ([0007], Lines 1-3 & [0027]); but does not specifically teach inserting the collapsed structure in a delivery tube and deploying the collapsed structure from the delivery tube into a vascular target in a patient body.
	However, Dorn teaches a method of delivering a collapsible structure/stent (32) inserted in a delivery tube (16), and deploying the collapsed stent (32) from the delivery tube (16) into a vascular target in a patient body, illustrated in Figures 1f and 1g ([0061] – [0064]).
	In view of the teachings of Dorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Hansen, to include inserting the collapsed structure/device into a delivery tube and deploying the collapsed structure/device from the delivery tube into a vascular target in a patient body, in order to deliver and implant the device at a target site in a minimally invasive way.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Dorn.
Regarding claims 16 and 18-20, Hansen discloses a stent system (10), illustrated in Figures 1 and 3, comprising a structural frame, elastically deformable from an original structure to a collapsed structure ([0007], Lines 1-3), comprising a plurality of elongated segments (136) composed of biodegradable metal wire; one or more connector wires (116 & 118) composed of nitinol structured to join together the plurality of elongated segments (136) to form the structural frame, and a material/coating comprising biodegradable polymer applied/deposited on the plurality of elongated segments, illustrated in Figure 3 ([0035]; [0044]; [0045], Last 3 lines; [0046]; [0047], Lines 3-5; [0052], Lines 11-12 & [0062]); and though it does not specifically disclose that the biodegradable metal constitutes about 80% or greater of the total mass of the device, the nitinol constitutes about 10% or less of the total mass of the device, and the biodegradable polymer constitutes about 10% or less of the total mass of the device; this parameter is deemed to be a mere matter or normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate weight percentages for the different materials of the device, including about 80% or greater, of the total mass of the device, of the biodegradable metal, and about 10% or less, of the total mass of the device, of each of the nitinol and the biodegradable polymer, based on patient need of appropriate degradation/support properties, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). But Hansen does not teach a delivery catheter for receiving the collapsed structure; and a pushrod configured to deploy the collapsed structure from the catheter to thereby position the original structure at a vascular target site.
	However, Dorn teaches a method of delivering a collapsible structure/stent (32), illustrated in Figures 1f and 1g, comprising a delivery catheter (16) for receiving the collapsible structure/stent (32), and a pushrod/elongate pusher configured to deploy the collapsed stent (32), from the delivery tube (16), into a vascular target ([0061] – [0064]).
	In view of the teachings of Dorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system of Hansen, to further include a delivery catheter, for receiving the collapsed structure/device, and a pushrod, in order to deliver and implant the structure/device at a target site in a minimally invasive way.
Regarding claim 17, Hansen in view of Dorn disclose the stent delivery catheter system of claim 16, and though it is not specifically disclosed the delivery catheter is a silicon tube; it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the delivery catheter, including silicon as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the delivery catheter being made of silicon, as opposed to any other material.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 3 and 13 above, and in view of Stankus et al. (US Patent No. 7,824,601), as disclosed in the IDS dated 12/02/2020, hereinafter Stankus.
Regarding claims 4 and 14, Hansen discloses the method and endovascular medical implant device of claims 3 and 13, but does not specifically disclose the coating comprises electrospun fibers.
	However, Stankus teaches endovascular medical implant device which has a biodegradable polymer coating (164) comprising electrospun fibers deposited on a surface (166) of the device (160), illustrated in Figure 3 (Column 3, Lines 51-52, 54-55,57-59 and 60-62; Column 4, Lines 34-36, 45-46 and 52-53 & Column 6, Lines 1-5 and 18-20); the electrospun fiber coating can include an active agent/drug to be delivered and released when the device is implanted (Column 6, Lines 32-40).
In view of the teachings of Stankus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hansen to have the coating applied by electro-spinning/comprising electrospun fibers in order to deliver and release an active agent and/or drug to the implantation site.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,888,442. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose an endovascular device comprising a structural frame, elastically deformable from an original structure to a collapsed structure, comprising a plurality of elongated segments composed of biodegradable metal, wherein the biodegradable metal wire constitutes about 80% or greater of the total mass of the device, one or more connectors composed of nitinol, wherein a total of the nitinol constitutes about 10% or less of the total mass of the device; the plurality of elongated straight segments connected to the one or more connectors to form the structural frame; and a material comprising a biodegradable polymer applied to the structural frame, the biodegradable polymer constitutes about 10% or less of the total mass of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774